Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is responsive to RCE filed on 06/23/2021.
Claims 1-20 are pending in this application.  Claims 1, 12 and 14 are independent claims. This Office Action is made Non-Final.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Interpretation - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1, 12 and 14 limitations respectively recite “a network controller configured to receive …” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller” coupled with functional language for “configured to control …, configured to receive …” without reciting sufficient structure to achieve the function in the claims.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 12 and 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows there are no corresponding structure described in the specification (Fig. 1, [0045]) for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
Examiner suggest applicant to claim a system comprising at least one processor configured to control the insufficient structure (i.e. network controllers, etc.) that invoked the mean plus function.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kucera et al. (“Kucera”, US PG-Pub. 2014/0019880 A1) in view of Kesarwani (US PG-Pub. 2016/0080306 A1) and Bitz et al. (“Bitz”, US 2013/0268331 A1).
Re-claim 1,
Kucera teaches an interactive social and business platform system comprising:
a first communication device coupled to a first processor, a first display screen, and a first storage medium (Figs. 1, 23A, [0064, 0074, 0081]. Kucera describes each social network member users 140 using a user communication device 144 or 12 to access the multi-tenants Social Networking System 104);
a second communication device coupled to a second processor, a second display screen, and a second storage medium (Figs. 1, 23A, [0064, 0074, 0081]. Kucera describes each social network member users 140 using a user communication device 144 or 12 to access the multi-tenants Social Networking System 104);
a third communication device coupled to a third processor, a third storage medium, and a third display screen (Figs. 1, 23A, [0064, 0074, 0081]. Kucera describes each social network member users 140 using a user communication device 144 or 12 to access the multi-tenants Social Networking System 104);
a network storage medium to store a first user profile information corresponding to the first communication device, a second user profile information corresponding to the second communication device, and a third user profile information corresponding the third communication device, the network storage medium in communication with the first, second, and third communication devices through a communication network (Fig. 1, [0064, 0074]. Kucera describes the servers 108’s databases 112 and 116 storing the multiple social networking member profiles and privileges to access the database information); and
a network controller configured to control access to user profile information stored within the network storage medium based upon user profile information corresponding to a communication device requesting access (Figs. 1, 7 [0081, 0101]. Kucera describes social network servers 108 controlling the access to other members’ profiles, posting messages, following users and records by granting, acknowledging or denying the access request based on the privilege information stored in the requested user’s profile).
Kucera does not specifically teach:
the network controller configured to receive a request to access the second user profile information from the third processor and to output an online status displayed on the third display screen once the third user profile Information being approved by the second user to access the second user profile information.
However, Kesarwani teaches:
the network controller configured to receive a request to access the second user profile information from the third processor and to output an online status displayed on the third display screen once the third user profile Information being approved by the second user to access the second user profile information ([0010, 0012, 0014, 0036]. Kesarwani describes the concept of updating the online status as its counteractions (i.e. user’s schedule, user activities, etc.) taken by a user (i.e. second user) and sharing the updated online status automatically by sending the notification about the status to the other related social networking users (i.e. third user) who are approved by the second user, such as, friends, followers, group members, etc. to track the second user’s activities. Thus, the third user cannot see the second user’s working schedule, status, information, etc. if the third user is not approved by the second user to be in second user’s social networking as a friend, follower, etc.).
It would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-user social network system teachings of Kucera with the displaying social network’s users’ online status teaching of Kesarwani to notify the schedule and availability of the interactive member.
Modified Kucera does not specifically teach outputting, in real time, a first indicator displayed on the third display screen corresponding to when the second user is currently working at a business defined by the first user profile information within the second user profile information and a second indicator different than the first indicator.
However, Bitz teaches:
outputting, in real time, a first indicator displayed on the third display screen corresponding to when the second user is currently working at a business defined by the first user profile information within the second user profile information and a second indicator different than the first indicator (Figs. 2, 3, 5, 6, [0049, 0052, 0056, 0057]. Bitz describes the users registered to the Social Network 68' (as a business first user profile, i.e. shopping Social Network) to become members of the Social Network 68'. Thus, any registered user profiles (second user profiles) indicates they are the members of the Social Network 68' defined by the Social Network 68' (as a business first user profile). Anytime, a member (as second user) login/logoff the Social Network 68' to shop (or working), their online/offline indicators are shown to other associated members (as third user) of the Social Network 68' who has privilege (as a friend) to view the second user's activity. With this concept, the social network online or working status indicator in green (as first indicator) and offline or non-working status indicator in grey (as the second indicator) about each second user will be displayed on each third user display screen).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-user social network system teachings of modified Kucera with the displaying social network’s users’ online status indicators teaching of Bitz to notify the schedule and availability of the interactive member.

Re-claim 2,
in addition to what Kucera-Kesarwani-Bitz teaches in claim 1, Kucera also teaches the system,
wherein the first communication device corresponds to a business, the second communication device corresponds to an employee of the business, and the third communication device corresponds to a guest of the business (Fig. 5, [0055]. Kucera describes the online social network can be a business, employee of the business, the external customer or internal/external partner).

Re-claim 3,

wherein the first user profile information includes business identification information, manager identification information, and a first user social network information (Fig. 5, [0055, 0064]. User profile with role, organization, user type information, etc.).

Re-claim 4,
in addition to what Kucera-Kesarwani-Bitz teaches in claim 2, Kucera also teaches the system,
wherein the second user profile information includes second user identification information, employment history information, guest rating information, guest comments information, and second user social network information ([0037, 0061, 0062, 0065]. Kucera describes user profile record with a plurality of associated information).

Re-claim 5,
in addition to what Kucera-Kesarwani-Bitz teaches in claim 4, Kucera also teaches the system,
wherein the third user profile information includes third user identification information and third user social network information (Fig. 5, [0039, 0057, 0065, 0081]. Kucera describes the external partner/customer can follow data objects in form of records of the associated employee in the community).


in addition to what Kucera-Kesarwani-Bitz teaches in claim 5, Kucera also teaches the system,
wherein the network controller adds the third user identification information to the second user social network information when the second communication device sends an approve signal authorizing the third communication device (Figs. 16, 17, [0059]. Kucera describes a member can invite or allow another user to join or follow the activities of social network community).

Re-claim 10,
in addition to what Kucera-Kesarwani-Bitz teaches in claim 1, Kucera also teaches the system,
wherein the network controller allows the first, second, and third communication devices to communicate with each other through the communication network (Figs. 1, 23A, [0055, 0062]. Kucera describes the multi-tenants Social Networking System 104 where the users can communicate among the other users).

Claims 7-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kucera in view of Kesarwani and Bitz, and further in view of Bamford (US PG-Pub. 2008/0276164 A1).
Re-claim 7,
Kucera-Kesarwani-Bitz teaches the system in claim 6, but Kucera does not specifically teach a system, wherein the network controller provides access to the 
However, Bamford teaches:
wherein the network controller provides access to the second user profile information to the third communication device when the network controller determines that the third user identification information corresponding to the third communication device is within the second user social network information stored within the network storage medium (Fig. 1, [0027]. Bamford describes the concept of accessing to Joe’s friends (third user, i.e. Christopher, Desna) from Joe’s page (second user) that indicates if a user A accesses the Joe’s page, the system allows the user A accessing to all information related to Joe’s page including the profiles of Joe’s friends without needing to navigate multiple sites shown in Fig.1).
	Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-user social network system teachings of modified Kucera with the inter-accessible information teaching of Bamford to indicate the hierarchical relationship and privilege access among the other social network users.

Re-claim 8,
Kucera-Kesarwani-Bitz-Bamford teaches the system in claim 7, but Kucera does not specifically teach a system, wherein the network controller automatically updates 
However, Kesarwani teaches:
wherein the network controller automatically updates the current work schedule of a second user corresponding to the second communication device when receiving an update signal from the first communication device (Fig. 1, [0033]. Kesarwani describes this concept via steps 108 and 109).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-user social network system teachings of modified Kucera with the updating information in social network teaching of Kesarwani to indicate the data synchronization among social network members and keep the information up to date.

Re-claim 9,
Kucera-Kesarwani-Bitz-Bamford teaches the system in claim 8, but Kucera does not specifically teach a system, wherein the network controller instructs the third processor to generate and display a first green colored indicator on the third display screen when the network controller determines that the second user is currently working based on the second user profile information stored within the network storage medium.
However, Bitz teaches:
wherein the network controller instructs the third processor to generate and display a first green colored indicator on the third display screen when the network (Figs. 2, 5, [0056]. Bitz describes the social network online or working status indicator in green (as first indicator)).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-user social network system teachings of modified Kucera with the displaying social network’s users’ online status indicators teaching of Bitz to notify the schedule and availability of the interactive member.

Re-claim 12,
it is a device claim having similar limitations in scope of claims 1, 4 and 7; therefore, it is rejected under similar rationale.

Re-claim 13,
in addition to what Kucera-Kesarwani-Bitz-Bamford teaches in claim 12, claim 13 is a device claim having similar limitations in scope of claim 12 taught by Bitz; therefore, it is rejected under similar rationale.

	Re-claim 14,
it is a method claim having similar limitations in scope of claims 1 and 7; therefore, it is rejected under similar rationale.


in addition to what Kucera-Kesarwani-Bitz-Bamford teaches in claim 14, claim 15 is a method claim having similar limitations in scope of claim 3 taught by Kucera; therefore, it is rejected under similar rationale.

Re-claim 16,
in addition to what Kucera-Kesarwani-Bitz-Bamford teaches in claim 14, claim 16 is a method claim having similar limitations in scope of claim 4 taught by Kucera; therefore, it is rejected under similar rationale.

Re-claim 17,
in addition to what Kucera-Kesarwani-Bitz-Bamford teaches in claim 16, claim 17 is a method claim having similar limitations in scope of claim 14 taught by Bitz; therefore, it is rejected under similar rationale.

Re-claim 18,
Kucera-Kesarwani-Bitz-Bamford teaches the method in claim 17, but Kucera fails to teach a method, further comprising displaying a location of where the second user is currently working based on the current work schedule information within the second user profile information.
However, Kesarwani teaches:
([0038], Kesarwani describes the online active user location).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-user social network system teachings of modified Kucera with the online active user location teaching of Kesarwani to enhance the tracing user indication.

Re-claim 19,
in addition to what Kucera-Kesarwani-Bitz-Bamford teaches in claim 17, claim 19 is a method claim having similar limitations in scope of claim 1 taught by Kucera; therefore, it is rejected under similar rationale.

Re-claim 20,
in addition to what Kucera-Kesarwani-Bitz-Bamford teaches in claim 17, claim 20 is a method claim having similar limitations in scope of claim 1 taught by Bitz; therefore, it is rejected under similar rationale.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kucera in view of Kesarwani and Bitz, and further in view of Rajagopal et al. (“Rajagopal”, US PG-Pub. 2014/0195930 A1).
Re-claim 11,

However, Rajagopal teaches:
wherein the network controller allows the first communication device to monitor communications between the second and third communication devices (Figs. 23, 24, [0046]. Rajagopal describes the concept of one user can monitor the communications between the other users via the social network persistent feeder by following co-workers, groups, records and other entities related to the user).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-user social network system teachings of modified Kucera with the teaching of Rajagopal to monitor the activities of the other users for easily managing.


Response to Arguments
 	Applicant's argument filed on 06/23/2021 have been considered but they are not persuasive.
	Applicant argues on pages 7-11 regarding the amended independent claims 1, 12 and 14 that Bitz fail to teach "...the second user is currently working at a business defined by the first user profile information within the second user profile information".



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including Wakhlu (US 20120233557 A1) about the social networking active users’ online status.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145